Citation Nr: 1046535	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for genital warts. 

3.  Entitlement to an initial compensable evaluation for 
onychomycosis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran had active service from September 1999 to December 
2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision, by the Atlanta, Georgia, Regional Office (RO), which 
granted service connection for onychomycosis, claimed as 
toenail/foot fungus, evaluated as 0 percent disabling, effective 
December 16, 2002; that rating action also denied service 
connection for migraine headaches and service connection for 
genital warts.  The Veteran perfected a timely appeal to that 
decision.  

In July 2009, the Board remanded the case to the RO for further 
evidentiary development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in June 
2010.  

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently has any diagnosed genital warts.   

2.  The Veteran's onychomycosis is manifested by discoloration 
and darkening of the fifth toenails of each foot and abnormal 
nail growth, and treatment consisting of debridement, without 
clinical evidence that the disability involves at least five 
percent of the entire body, at least five percent of exposed 
areas affected, or use of intermittent systemic therapy.  



CONCLUSIONS OF LAW

1.  Genital warts were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The criteria for an initial compensable rating for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
(DCs) 7806, 7813 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2003 from the RO to the Veteran which was 
issued prior to the RO decision in October 2005.  That letter 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  The Veteran has been 
afforded VA examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded 
the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 
295 (2008).  The examinations were conducted by medical 
professionals who reviewed the medical records, solicited history 
from the Veteran, and provided information necessary to decide 
the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment records (STRs) indicate that the Veteran 
was seen in September 2000 for evaluation of a penile lesion that 
started one week prior to his visit; the diagnosis was penile 
abrasion, resolving.  Another treatment note dated in September 
2000 reflects diagnoses of a wart on the penis and toe nail 
fungus; similar diagnoses were reported in December 2000.  A 
treatment note in June 2001 reported findings of dystrophic 
toenails.  The Veteran was again seen in November 2001 for 
evaluation of a lesion on the pubic area; the assessment was 
ingrown hair vs. wart.  The separation examination, conducted in 
October 2002, was negative for any complaints or clinical 
findings of penile warts.  

The Veteran's claim of service connection for penile warts and 
toenail fungus (VA Form 21-526) was received in December 2002.  
Submitted in support of the claim were VA progress notes dated 
from March 2003 through July 2004.  The Veteran was seen for a 
general examination in January 2004, at which time he complained 
of having bumps in the pubic hair which come and go.  The 
examiner stated that there was no sign of infection or discharge.  
The assessment was nodules, unknown cause; the examiner stated 
that they were most likely occluded sebaceous glands.  During a 
clinical visit in April 2004, the Veteran requested evaluation of 
a red, raised spot on his scrotum; he denied any pain, drainage 
or penile discharge.  Examination of the genitals was 
unremarkable, except for a 1 mm lesion (hair follicle) on the 
scrotum.  The assessment was irritated hair follicle on the 
scrotum, with no evidence of infection.  The examiner also 
reported a diagnosis of onychomycosis of the right fifth toenail; 
the Veteran was prescribed Lamisil.  

The Veteran was afforded a VA examination in July 2005.  At that 
time, the Veteran indicated that he has had toenail fungus since 
June 2000.  The Veteran stated that he experiences crusting and 
darkening of the right and left fifth toes; he noted that the 
symptoms were constant.  It was noted that the skin disease does 
not involve any areas exposed to the sun.  He had had no 
treatment in the past 12 months.  There was no functional 
impairment or time lost from work.  The Veteran indicated that he 
has had genital warts since April 2000.  He stated that the warts 
cause itching in the genital area.  The Veteran related the 
symptoms flare-up as often as 11 times per year and they lasts 
until they are treated.  The Veteran indicated that he had had no 
attacks in the past year.  It was noted that the skin disease 
does not involve any areas exposed to the sun.  He had had no 
treatment in the past 12 months.  There was no functional 
impairment or time lost from work.  It was noted that the Veteran 
was a computer teacher, and he was currently employed in that 
job.  

On examination, it was noted that skin disease was present on the 
face.  There were lesion characteristics of acne and status post 
acne that was a pitting.  There was no ulceration, no 
exfoliation, and no crusting.  The lesion to the exposed area was 
less than 20 percent; lesion to the whole body was less than 5 
percent.  There was tissue loss less than 6 square inches.  There 
was no induration, no inflexibility, no hypopigmentation, and no 
hyperpigmentation.  There was abnormal texture less than 6 square 
inches.  There was no limitation of motion.  The skin lesions 
were no associated with systemic disease.  On examination of the 
feet, on the right, there was no painful motion, no edema, no 
disturbed circulation, no weakness, no atrophy of the 
musculature, and no tenderness.  However, fungus was noted on the 
right little toe consistent with onychomycosis.  On the left, 
there was no painful motion, no edema, no disturbed circulation, 
no weakness, no atrophy of the musculature, and no tenderness.  
Male genital examination findings were normal.  There were no 
genital warts present.  The pertinent diagnosis was 
onychomycosis.  The examiner stated that subjective factors were 
fungus on the nail of the fifth toes; objective factors were 
fungus on the nail of the right fifth toe.  The examiner stated 
that there was no diagnosis of genital warts because there was no 
pathology to render a diagnosis, and there were no warts noted on 
examination.  

In March 2006, the Veteran was seen for a follow up evaluation.  
Examination of the extremities was positive for onychomycosis.  
No genital lesions or ulcers were noted; no penile discharge was 
noted.  The assessment was onychomycosis.  


The Veteran was afforded another VA examination in August 2009.  
At that time, the Veteran indicated that he had not had any 
recurrence of the genital warts since service.  He denied any 
pain or penile discharge; he also denied having any lesions 
currently.  There was no functional impairment related to prior 
history of genital warts.  The Veteran reported having problems 
with onychomycosis which began in service.  The Veteran reported 
having brownish discoloration, abnormal nail growth and fragility 
involving bilateral fifth and first toenails.  He denied any 
pain.  He was currently not on any medication for the 
onychomycosis.  He stated that he last took Lamisil approximately 
3 years ago with partial improvement.  He stated that the first 
and fifth toenails grow abnormally; and, if not trimmed 
frequently, he noted that those toenails produce discomfort with 
wearing closed shoes.  There was no functional impairment related 
to the onychomycosis.  

Examination of the feet revealed discoloration and dryness of 
both first and fifth toenails; there was no tenderness to 
palpation, no warmth and no erythema.  No penile lesions or warts 
were noted.  No penile discharge was noted.  No lesions were 
noted on the scrotum.  1.5 cm x 1 cm hypopigmented patch was 
noted on the base of the penis where the Veteran reported having 
prior cryotherapy; no tenderness was noted on palpation.  The 
examiner stated that the physical examination did not show any 
evidence of recurrence of genital warts, and there was no 
functional impairment related to the prior history of the warts.  
The examiner stated that the Veteran currently has onychomycosis 
involving bilateral first and fifth toenails.  Zero percent of 
exposed areas are affected by the onychomycosis.  Less than one 
percent of the entire body is affected by the onychomycosis.  He 
was currently not on any medication for the onychomycosis.  He 
was last treated with Lamisil 3 years ago.  The examiner further 
noted that the onychomycosis does not cause any functional 
impairment.  


III.  Legal Analysis-Service connection.

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board recognizes that the Court has held that the presence of a 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The threshold matter that must be addressed here (as with any 
claim seeking service connection, whether direct or secondary) is 
whether the Veteran has the disability for which service 
connection is sought.  After review of the pertinent evidence of 
record, the Board finds that the competent evidence of record 
does not establish a current diagnosis of genital warts.  

Significantly, the Board notes that while the STRs show that the 
Veteran received treatment for a wart on the penis, the remainder 
of the service treatment records are negative for complaints or 
findings pertaining to penile warts.  At the time of the 
separation examination, in October 2002, a genitourinary 
examination was normal.  The Board finds that the preponderance 
of the evidence has failed to demonstrate that the Veteran has 
been diagnosed with genital warts following his separation from 
service.  In fact, during his most recent examination in August 
2009, the Veteran specifically denied any recurrence of penile 
warts since service.  Moreover, the August 2009 VA examiner 
stated that the examination did not show any evidence of 
recurrence of genital warts.  That examination report confirmed 
the findings of a previous examination in July 2005 which 
indicated that there were no warts noted on the examination.  

As the competent medical evidence of record does not show a 
current diagnosis of genital warts, there can be no valid claim.  
As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In order for the Veteran to be granted 
service connection for a genital warts, there must be evidence of 
a service-connected disease or injury and a present disability 
which is attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The cited VA examination reports in 2005 and 2009 are negative 
for any findings or diagnosis of genital warts.  As there is no 
competent evidence of record of any genital warts, the Board must 
conclude that the preponderance of the evidence is against the 
Veteran's claim.  

The Board recognizes the Veteran's contentions that he has 
genital warts that are related to his period of active service.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that genital warts are readily identifiable by a 
lay person.  In this case, however, the July 2005 and August 2009 
VA medical examinations have specifically considered the 
Veteran's complaints and found that there were no genital warts 
present at the time of the examinations.  In weighing the 
evidence, the Board finds that the medical evidence carries far 
more probative value, and casts doubt on the credibility of the 
Veteran's assertions that he currently has genital warts.  As 
there is no credible evidence of any current genital warts on his 
VA examinations, service connection cannot be granted as the 
Veteran does not manifest a current disability for his service 
connection claim.  See 38 C.F.R. § 3.303; Hickson, 12 Vet. App. 
at 253.  Because the preponderance of the evidence is against the 
Veteran's service connection claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  




IV.  Legal analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  After careful review of the 
evidentiary record, the Board concludes that the Veteran's 
onychomycosis has not significantly changed and a uniform 
evaluation is warranted since the effective date of the award of 
service connection.  

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. 
App. 49, 55 (1990).  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's onychomycosis of the feet is appropriately 
evaluated under Diagnostic Code 7813 as noncompensable for the 
entire period of the appeal.  The August 2009 VA examiner stated 
that the Veteran's onychomycosis covers one percent of the body, 
and he was currently on no medication for the onychomycosis.  He 
was last treated with Lamisil three years ago.  38 C.F.R. 
§ 4.118.  There is no evidence of any intermittent systemic 
medication, such as immunosuppressive corticosteroids, being 
required for treatment during the past 12-month period.  Thus, it 
cannot be said that the Veteran has required systemic therapy or 
other immunosuppressive drugs during any 12-month period.  In 
light of the foregoing, the Board finds that the disability 
picture for the tinea pedis and onychomycosis does not more 
closely approximate the criteria for a compensable initial 
rating, under Diagnostic Code 7806-7813.  

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board notes a recent 
revision to the ratings provisions governing scars was recently 
published in the Federal Register. See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  It is noted that Diagnostic Code 7806 was not 
affected by these revisions.  The October 2008 revisions are 
applicable to an application for benefits received by the VA on 
or after October 23, 2008.  Id.  In this case, the Veteran filed 
his claim in December 2002.  Additionally, the Veteran has not 
requested review under these new criteria.  Therefore, the post-
October 2008 version of the schedular criteria does not apply to 
the instant claim, and no additional process or consideration is 
warranted at this time.  

The Board recognizes the Veteran's contentions as to the severity 
of his onychomycosis.  Lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  As 
a layperson he is not competent to provide opinions requiring 
medical knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent to 
give evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Thus, his assertions are not competent medical 
evidence that provides a basis for the assignment of an initial 
compensable rating for onychomycosis.   

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned initial 
noncompensable rating for onychomycosis.  As described above, the 
assigned noncompensable evaluation reflects the degree of 
impairment shown since the date of the grant of service 
connection for onychomycosis.  As such, there is no basis for 
staged ratings with respect to this claim.  Fenderson, 12 Vet. 
App. at 126.  

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 3.321(b) 
(1).  In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1).  In this 
case, there is no evidence that the Veteran has been hospitalized 
for treatment of his onychomycosis.  Neither does the record 
reflect, nor does the Veteran allege, any marked interference 
with his employment due to his service-connected disability.  In 
fact, the August 2009 VA examination report indicates that the 
Veteran currently works for the school system as an assistant 
teacher.  Hence, referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b) (1) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an initial compensable 
evaluation for onychomycosis.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for genital warts is denied.  

An initial compensable rating for onychomycosis is denied.  



REMAND

Unfortunately, the claims file reflects that further RO action is 
warranted on the claim for service connection for migraine 
headaches, even though such will, regrettably, further delay an 
appellate decision on the claim.  

As noted above, the Board remanded the case in July 2009 for VA 
examination and opinion regarding the nature and etiology of the 
Veteran's claimed migraine headaches.  Significantly, the Board 
noted that, during the July 2005 VA examination, the VA examiner 
concluded that there was no diagnosis because there was no 
pathology to render a diagnosis.  However, the Veteran had 
reported a history of migraine headaches since December 2000.  
Service treatment records also noted several complaints of 
headaches.  The Board noted that the Veteran, as a layperson, is 
competent to report a continuity of symptoms since service.  

At the time of the July 2009 Board remand, the RO was instructed 
to provide the Veteran a VA examination in order to determine the 
nature and etiology of any migraine headaches found on the 
examination.  The remand further instructed the examiner to 
render an opinion as to whether it is at least as likely as not 
(a 50 percent or more likelihood) that any migraine headaches 
found on examination had their onset during or are the result of 
the Veteran's period of active service, to include the reported 
inservice incidents.  In doing so, the examiner should 
acknowledge the Veteran's report of a continuity of 
symptomatology.  The instructions stated that a complete 
rationale should be provided for any opinion expressed.  

A review of the report of the medical examination conducted in 
August 2009, pursuant to the Board remand, however, shows that 
the above instructions were not carried out in full.  Following 
an examination, the examiner reported a diagnosis of migraine 
headaches.  However, the examiner stated that she was unable to 
determine if the Veteran's migraine headaches were related to 
service or had their onset in service without resorting to mere 
speculation.  The opinion was, however, offered without an 
explanation or rationale as to why the requested opinion could 
not be entered without resort to speculation.  

A remand "confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical 
opinion must support its conclusion with an analysis the Board 
can consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Court recently held that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet. App. 281 
(2010).  As the Court noted in Jones:

An examiner's conclusion that a diagnosis or etiology 
opinion is not possible without resort to speculation 
is a medical conclusion just as much as a firm 
diagnosis or a conclusive opinion.  However, a bald 
statement that it would be speculative for the 
examiner to render an opinion as to etiology or 
diagnosis is fraught with ambiguity.  For example, it 
is not clear whether the examiner lacks the expertise 
to render such an opinion, or whether some additional 
testing or information is needed, and possibly 
available, that would permit such an opinion, either 
of which would render the opinion inadequate for 
resolving the claim.  

This does not mean that a medical examiner must provide a 
conclusive opinion.  The Court further noted in Jones that there 
are instances where an inconclusive medical opinion is 
legitimate:

Even when a VA medical examiner has obtained and 
considered all relevant and available information, 
there will nevertheless be instances in which the 
examiner is still unable to furnish the requested 
opinion.  There are limits to even the most current 
medical knowledge. In certain cases, no medical expert 
can assess the likelihood that a condition was due to 
an in-service event or disease, because information 
that could only have been collected in service, or 
soon thereafter, is missing, or the time for obtaining 
other information has passed. Similarly, the valid 
application of current medical knowledge could yield 
multiple possible etiologies with none more likely 
than not the cause of a veteran's disability, such 
that a physician could only speculate as to the cause 
of a claimant's disability or condition.  

Here, unfortunately, the basis for the medical opinion is not 
clear.  As such, additional clarifying opinion is required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO via the AMC in Washington, D.C., for the following 
actions:

1.  The RO should refer the Veteran's 
claims file to an appropriate VA physician.  
This physician should review the Veteran's 
claims file, including the service medical 
records and all relevant medical records 
developed after service.  Based on that 
review, the examiner should render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the Veteran's migraine 
headaches had their onset during or are the 
result of the Veteran's period of active 
service, to include the reported inservice 
incidents.  In doing so, the examiner 
should acknowledge the Veteran's report of 
a continuity of symptomatology.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  If the examiner 
finds that an opinion cannot be offered 
without resort to speculation, the examiner 
must provide a complete rationale for the 
conclusion that the requested opinion 
cannot be rendered.

2.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3. Thereafter, the RO should readjudicate 
the Veteran's claim on the basis of all 
evidence of record and all applicable laws 
and regulations.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached.  Thereafter, the Veteran 
and his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).   



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


